Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 11, 2019

                                    No. 04-17-00810-CV

                                   CODY, TEXAS, L.P.,
                                       Appellant

                                              v.

                               BPL EXPLORATION, LTD.,
                                       Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 8,665
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
       Appellee’s supplemental brief was due July 3, 2019. On July 4, 2019, appellee filed its
supplemental brief along with a motion requesting a one-day extension of time. After
consideration, we GRANT appellee’s motion and consider its supplemental brief as timely
filed.

       It is so ORDERED on this 11th day of September, 2019.

                                                                 PER CURIAM

       ATTESTED TO: __________________________
                    KEITH E. HOTTLE,
                    Clerk of Court